Citation Nr: 1747212	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to March 4, 2015, and in excess of 40 percent, beginning March 4, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to March 4, 2015, and in excess of 30 percent, beginning March 4, 2015.

3.  Entitlement to a total disability rating based on an individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which rated the Veteran's service-connected peripheral neuropathy of the left upper extremity and right upper extremity at 10 percent disabling each.

In a January 2015 Statement, the Veteran asserted that he is unable to maintain employment due to his service-connected disabilities related to his exposure to Agent Orange, thereby raising a claim for TDIU.  Since a request for TDIU is part of an increased rating claim when such a claim is raised by the record, this issue is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a March 2015 rating decision, the RO granted an increased rating of 40 percent disabling for the right upper extremity (major), all radicular groups, effective  March 4, 2015; and an increased rating of 30 percent disabling for the left upper extremity (minor), all radicular groups, effective March 4, 2015.

The Board remanded the case for further evidentiary development in November 2014 and October 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his peripheral neuropathy of the right upper extremity is more appropriately characterized as moderate since August 13, 2010. 

2.  Resolving all reasonable doubt in favor of the Veteran, his peripheral neuropathy of the left upper extremity is more appropriately characterized as moderate since August 13, 2010.

3.  The Veteran has not provided the information contained in the VA Form 21-8940.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for peripheral neuropathy of the right upper extremity have been met since August 13, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§4.1, 4.124a, Diagnostic Codes (DC) 8513, 8514, 8515, 8516 (2017).

2.  The criteria for a 30 percent rating for peripheral neuropathy of the left upper extremity have been met since August 13, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§4.1, 4.124a, DCs 8513, 8514, 8515, 8516 (2017).

3.  The criteria for entitlement to a TDIU have not been established.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.12 (2017).  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.12a.  

Prior to May 4, 2015, the Veteran was rated at 10 percent disabling for peripheral neuropathy of the right upper extremity (major), and at 10 percent disabling for peripheral neuropathy of the left upper extremity (minor), under 38 C.F.R. § 4.124a, DC 8515 (2017), which provides ratings for complete and incomplete paralysis of the median nerve.  Beginning May 4, 2015, the Veteran has been rated at 40 percent disabling for peripheral neuropathy of the right upper extremity, and at 30 percent disabling for peripheral neuropathy of the left upper extremity, under 38 C.F.R. § 4.124a, DC 8513 (2017), which provides ratings for complete and incomplete paralysis of all radicular groups.

Under DC 8513, mild incomplete paralysis of all radicular groups is rated at 20 percent disabling for the major and minor extremities.  Moderate incomplete paralysis is rated at 40 percent disabling for the major extremity, and 30 percent for the minor extremity.  Severe incomplete paralysis is rated at 70 percent disabling for the major extremity, and at 60 percent disabling for the minor extremity.  Complete paralysis is rated at 90 percent disabling, regardless of major or minor extremity.

Under DC 8515, mild incomplete paralysis of the median nerve is rated at 10 percent disabling for the major and minor extremities.  Moderate incomplete paralysis is rated at 30 percent disabling for the major extremity and 20 percent disabling for the minor extremity.  Severe incomplete paralysis is rated at 50 percent for the major extremity and 40 percent rating for the minor extremity.  Complete paralysis is rated at 70 percent disabling for the major extremity, and 60 percent disabling for the minor extremity.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than the type pictured for complete paralysis of a particular nerve, whether due to varied levels of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the rating should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.  The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although to be considered by the Board, is not dispositive of an issue.

Based on a review of all of the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's peripheral neuropathy of the left and right upper extremities most closely approximates the criteria for an evaluation based on moderate incomplete paralysis under DC 8513, for the entire appellate period.  

A March 2015 VA examination reflects that the Veteran has moderate incomplete paralysis of the right and left upper extremities to the radial, median and ulnar nerves.  The VA examination report further identified peripheral neuropathy manifestations, including severe intermittent pain (usually dull) in his right and left upper extremities; moderate paraesthesias and/or dysesthesias in the right and left upper extremities; and severe numbness in his right and left upper extremities.  The VA examination, which notes that the Veteran's right hand is dominant, also reflects that the Veteran has trophic changes (characterized by loss of extremity to hair, smooth skin, etc.), which is attributable to diabetic peripheral neuropathy.  Subsequently, in an April 2016 addendum opinion to the March 2015 VA examination, the VA examiner attributed all of the Veteran's bilateral upper extremity neurologic symptomatology, including specifically, the moderate incomplete paralysis of the right and left radial, median and ulnar nerves, to his service-connected diabetic peripheral neuropathy.  See April 2016 Addendum Opinion (opining that the Veteran's diabetic peripheral neuropathy of the left and right upper extremities involve the median nerve, which also has an ulnar and/or radial nerve component that is due to polyneuropathy, commonly seen in persons with diabetic neuropathy).  

To the extent that any of the prior medical evidence of record dated before the March 2015 VA examination reflects less severe symptomatology, the Board finds that, affording the Veteran the benefit of the doubt, this evidence is reflective of the Veteran's waxing and waning of neurologic symptomatology throughout the entire appellate period, and does not reflect sustained improvement.  See e.g. August 2010 Physical Medicine Rehabilitation Consult (reflecting that on physical examination, manual muscle testing revealed mild weakness to an equal degree of both median and ulnar-innervated hand intrinsic bilaterally with a pain-related give way component (no atrophy)); See also October 2010 VA Examination (complaining of numbness in the arms, which are on and off in the daytime and more aggressive at night, with his arms going numb at night, as well as tingling in the arms once in a while; and indicating that it is difficult to button his shirt, open bottles, and that he drops things); See, too January 2011 Occupational Therapy Consult Response (reflecting a previous medical history that notes "diabetes with neuropathies in hands and feet/getting worse in his hands."); See, too April 2012 Physical Therapy Consult Response (indicating that the Veteran complained of right shoulder pain and restricted range of motion, as well as bilateral upper extremity numbness, which he attributed to neuropathy, and a shooting pain in his right upper extremity with certain movements); See too March 2014 Orthopedic Consult (reflecting the Veteran's subjective complaint of pain and weakness on both shoulders, rating his pain at a 5 out of a scale of 10; and objective observations by an orthopedic surgeon that both shoulders lacked elevation above 150 degrees, possibly affected by pain inhibition as much as tightness or weakness, and that the Veteran had good strength against resistance holding his shoulders up and abduction also in external rotation.); See too January 2016 Progress Notes (indicating that the Veteran complained of neuropathy pain in the upper extremities, rating his pain at an 8).  Accordingly, staging the Veteran's rating to reflect any periods of apparent improvement is unwarranted.  See Fenderson, 12 Vet. App at 125.

With the evidence of record reflecting moderate incomplete paralysis of his peripheral nerves, the Board has considered ratings under DC 8513 (incomplete paralysis of all radicular groups), DC 8514 (incomplete paralysis of the radial nerve), DC 8515 (incomplete paralysis of the median nerve), and DC 8516 (incomplete paralysis of the ulnar nerve), since ratings are also available under these diagnostic codes.  In this regard, the Board finds that the highest available rating that is applicable to the Veteran's peripheral neuropathy of the right and left upper extremities falls under DC 8513, which affords the Veteran a 40 percent rating for his right upper extremity (major) and a 30 percent rating for his left upper extremity (minor).  

Ratings in excess of 40 percent for the right upper extremity, and in excess of 30 percent for the left upper extremity, are unwarranted because there is no evidence of severe incomplete paralysis or complete paralysis of the peripheral nerves, which would be required for a higher rating of 70 percent for the right upper extremity (major) and 60 percent for the left upper extremity (minor) for severe incomplete paralysis, or 90 percent for complete paralysis, under DC 8513.  Therefore, a 40 percent rating for the right upper extremity and a 30 percent rating for the left upper extremity are warranted since August 13, 2010.  This date is the earliest it is factually ascertainable that an increase was warranted.  

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is any present impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b). 

In a January 2015 Statement, the Veteran stated that he is unable to work because the progressive deterioration of his body is the result of his exposure to Agent Orange, and that consequently, he was forced to retire from his employment.  

The Veteran is currently service connected for peripheral neuropathy of the right upper extremity at 40 percent disabling; peripheral neuropathy of the left upper extremity at 30 percent disabling; peripheral neuropathy of the right lower extremity at 40 percent disabling; peripheral neuropathy of the left lower extremity at 40 percent disabling; and Type II Diabetes Mellitus at 20 percent disabling.  The Veteran's combined service-connected disability rating, inclusive of the bilateral factor, is 100 percent, effective March 4, 2015.  See 38 C.F.R. §§ 4.25, 4.26.  

While the Veteran meets the minimum percentage requirement of 38 C.F.R. § 4.16(a), the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board notes that the RO dispatched a series of forms to the Veteran to complete and submit, including and particularly, a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  See November 2015 Correspondence.  However, the Veteran never submitted a completed copy of this form and has indicated that all medical records, examinations, and any other evidence VA requested since March 2009 have been submitted.  See December 2015 Notice of Disagreement.

The Board recognizes that VA policy instructs the AOJ to administratively deny a TDIU claim when a veteran fails to complete and submit a VA Form 21-8940.  This form is crucial because it asks for the requisite employment, education and experience information needed to make a decision.  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role." Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  As the Veteran has not provided such information, the Board is compelled to conclude that his evidentiary burden has not been met and a TDIU is not warranted.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).


ORDER

Entitlement to a 40 percent rating for peripheral neuropathy of the right upper extremity (major) is granted since August 13, 2010.

Entitlement to a 30 percent rating for peripheral neuropathy of the left upper extremity (minor) is granted since August 13, 2010.

Entitlement to a TDIU is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


